UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHERRI WRIGHT BUFFKIN,                
               Plaintiff-Appellant,
                 v.
                                               No. 01-1813
SMITHFIELD PACKING COMPANY,
INCORPORATED; JERE NULL,
              Defendants-Appellees.
                                      
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                           (CA-00-55-7-F)

                      Submitted: May 29, 2002

                      Decided: June 24, 2002

    Before WIDENER, MOTZ, and TRAXLER, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                            COUNSEL

Sherri Wright Buffkin, Appellant Pro Se. James Columcille Dever,
III, Gretchen W. Ewalt, MAUPIN, TAYLOR & ELLIS, P.A.,
Raleigh, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                 BUFFKIN v. SMITHFIELD PACKING CO.
                              OPINION

PER CURIAM:

   Sherri Wright Buffkin appeals the district court’s order (1) granting
summary judgment in her former employer’s favor on her claims
alleging violations of Title VII of the Civil Rights Act of 1964, as
amended, on the ground that she failed to exhaust her administrative
remedies, and (2) declining to exercise supplemental jurisdiction over
her state law claims. When the district court rendered its decision,
however, that court did not have the benefit of the Supreme Court’s
decision in Edelman v. Lynchburg College, 122 S. Ct. 1145 (2002)
(upholding regulation permitting verification of a timely filed charge
after the time for filing has expired). We therefore vacate the district
court’s order and remand for further proceedings under Edelman. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                        VACATED AND REMANDED